      Case 2:20-cv-00077-WJ-GBW Document 33 Filed 09/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LADONNA HUNTER-DELAHO,

       Plaintiff,                                       Civ. No. 20-77 WJ/GBW

v.

TRIPLE S TOWER, INC.,
a New Mexico Foreign Profit Corporation,
and MICROWAVE TRANSMISSION
SYSTEMS, INC.,
a New Mexico Foreign Profit Corporation,

       Defendants.

          STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

       THIS MATTER comes before the Court on the parties’ Joint Motion for Protective

Order. Doc. 31. The Court, being sufficiently advised in the premises by the parties,

DENIES the motion as it is made pursuant to a state rule of civil procedure that is not

applicable in this Court.

       A federal court sitting in diversity jurisdiction applies state substantive law and

federal procedural law. See Hanna v. Plumer, 380 U.S. 460, 465 (1965). While the line

between substance and procedure is difficult to draw at times, where the situation is

covered by a Federal Rule of Civil Procedure, a federal court must apply that rule

unless it violates the Enabling Act or the Constitution. See Id. at 471. Here, the Federal

Rules of Civil Procedure provide authority and grounds for granting a protective order.
      Case 2:20-cv-00077-WJ-GBW Document 33 Filed 09/23/20 Page 2 of 2




See Fed. R. Civ. P. 26(c). Therefore, the Court may not grant a protective order under

NMRA Rule 1-026(c) as the parties so move. See Hanna, 380 U.S. at 471.

      IT IS SO ORDERED.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            2
